DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	This Office action is in response to amendment of July 6, 2022 which amended claims 1 and 3, and canceled claims 2 and 4-6.

Drawings
The drawings are objected to because as shown in the annotated figure below a clear understanding of what the throat to be cannot be determined from the drawings; as shown below the throat 04 appears to be pointing to the widest location of the inlet of the diffuser while a throat is typically considered to be the narrowest portion of a nozzle; The examiner believes that the end of the reference line for the throat 04 should be at the location of the narrowest portion of the converging section as shown below; Further, the shading in the figure makes recognition of the various surfaces difficult and should be removed.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

    PNG
    media_image1.png
    217
    468
    media_image1.png
    Greyscale


Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  in each of the claims a “perpendicular suction inlet” is set forth, the reference frame for “perpendicular” should be clearly set forth; the examiner suggest referring to a longitudinal flow axis through the ejector.  Appropriate correction is required.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 3 are vague and indefinite because there is not a clear distinction between the throat, the converging nozzle and the diffuser. The limitation “said converging nozzle and suction inlet both being interconnected to a throat of the ejector…, said throat being coupled to a diffuser” seems to make clear that the converging nozzle, throat and the diffuser are three separate elements with the throat being between the converging nozzle and the diffuser; but, as shown in Figure 1 the converging nozzle 02 directly abuts the diffuser 06. For purposes of examination the examiner considers the throat to be the narrowest cross-section of the converging portion.

Response to Arguments
Applicant’s arguments, see page 6 through page 7 line 9, filed July 6, 2022, with respect to the rejections under 35 USC 102 have been fully considered and are persuasive.  The rejections of claims 1 and 3 under 35 USC 102 has been withdrawn. 
	With regards to the Applicant’s arguments regarding the limitation that the compressor is not provided with a gas extraction device in Bjore, this argument is not found persuasive. Provided means “to supply with”, it does not mean that elements are integrated, as seems to be argued by the applicant. In the instant case if compressor is fluidly connected indirectly to the compressor by conduits to a gas extraction unit then the compressor has been provided to the compressor.

Allowable Subject Matter
Claims 1 and 3 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827. The examiner can normally be reached Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

CGF
August 10, 2022